                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA

REC Marine Logistics, LLC,         )     CIVIL ACTION
Plaintiff                          )
                                   )     NO.2:19-cv-11149-LMA-DMD
versus                             )
                                   )
DeQuincy R. Richard                )     JUDGE Africk
Defendant                          )     MAGISTRATE (3)
___________________________________)


        AMENDED/SUPPLEMENTAL WITNESS AND DOCUMENTS LISTS

     Amended and Supplemental Witness and Documents lists for GOL

Supply Boats, L.L.C.; Offshore Transport Services, L.L.C., and REC

Operating, L.L.C., hereafter, REC, et. al., as follow:

Additional and Supplemental May Call:

Capt. Chris Holcombe
6050 Grelot Rd.
Mobile, Al. 36609

Facts, vessel operation and procedure, equipment location and
operability,   accident  reporting,   communications   with, and
observations of, DeQuincy Richard on November 4, 2018.


Dr. Kevin W. Greve
2901 N. I-10 Service Road E.,
Suite 300
Metairie, Louisiana 70002

Expert in Neuro-psychiatry, to state expert opinions with regard to
symptoms and complaints of Richard, nature of illnesses and
relation to employment on board M/V Dustin Danos;

Dr. Donald Adams
3800 Houma Blvd.
Suite 205
Metairie, La. 70006

Expert in Neuro-psychiatry to state expert opinions with regard to
symptoms and complaints of Richard, nature of illnesses and
relation to employment on board M/V Dustin Danos;

Ms. Sandra Jones
John Jones Rd.
Franklinton, La.

Ms. Jones, a housekeeping employee of Mrs. Cecily Salley, who was
present at Mrs. Salley’s residence, on October 4, 2019; to testify
that she was working in or near the residence, and on the route to
Salley & Associates, office, and that no one entered the property
that date, passed, or stopped at the residence, entered residence,
or attempted to serve any papers on anyone at the property on that
date.

Documents:

Documents and records produced by/from neuro-psychiatric exam(s)
and/or review(s) of Richard medical complaints from Dr. Greve
and/or Dr. Adams, from exam or review of Richard’s medical records.


Objection is made to Richard’s offer of exhibits #a-w, as alleged
admissions, under uncontested facts number 8, of the initial pre-
trial draft; as the requests for admissions were never correctly or
actually served or provided to Counsel for REC, et. al., despite
Counsel having been at, and in his office all day on the date of an
alleged service on October 4, 2019 during which time no server for
Richard ever came onto, or entered the property, and never made any
attempt at, or service, especially on Counsel; and Counsel was the
only person present for Salley & Associates on the entire property
during the specific date (October 4) of alleged service.

Any document or exhibit listed, offered, or used by Richard or any
other party.

                              Respectfully Submitted,

                              //Fred E. Salley

                              BY:________________________________
                              FRED E. SALLEY, T.A. (11665)
                              SALLEY & ASSOCIATES
                              P.O. Box 3549
                              77378 Hwy 1081 Cretien Annex
                              Covington, Louisiana 70434
                              Telephone: (985) 867-8830
                              Facsimile (985) 867-3368
                              Counsel for Plaintiff, Counter-
                              Defendant, REC Marine Logistics,
                              LLC, et.al



                 CERTIFICATE OF SERVICE

     I hereby certify that a copy of the above and foregoing has
been served on all counsel of record by the USDC efile system, or
using facsimile, receipt requested, or by depositing same in the
United States Postal Service, properly addressed and postage
prepaid this 20th Day of September 2020.

                              s/ Fred E. Salley
                              _____________________________
                              FRED E. SALLEY, T.A. (11665)
